IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 October 26, 2004 SESSION

         ROBERT L. LEVERETTE v. JAMES A. BOWLEN, WARDEN

                   Direct Appeal from the Circuit Court for Bledsoe County
                           No. 29-2002    Thomas Graham, Judge



                    No. E2003-02469-CCA-R3-HC - Filed February 3, 2005


In 1996, the petitioner, Robert L. Leverette, pled guilty in the Circuit Court of Bedford County to
four counts of rape, Class B felonies, and to one count of incest, a Class C felony. He was sentenced
to ten years for each rape and to five years for the incest to be served in the Department of
Correction. The trial court classified him as a Range I, standard offender with a release eligibility
at thirty percent of his sentence and ordered two of the rape convictions to run concurrently. The
Department of Correction, however, classified him as a multiple rapist pursuant to Tennessee Code
Annotated section 39-13-523, which requires that multiple rapists serve one hundred percent of a
sentence. As a result, the petitioner filed a petition for the writ of habeas corpus. The trial court
granted partial relief and vacated three of his four rape sentences. On appeal, the petitioner claims
that his entire sentence should be vacated and the case remanded. Finding no error, we affirm the
decision of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J.C. MCLIN , J., delivered the opinion of the court, in which JERRY L. SMITH and ALAN E. GLENN ,
JJ., joined.

B. Jeffery Harmon, Assistant Public Defender, Jasper, Tennessee, for the appellant, Robert L.
Leverette.

Paul G. Summers, Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General;
James Michael Taylor, District Attorney General; and James W. Pope, III., Assistant District
Attorney General, for the appellee, State of Tennessee.

                                             OPINION

                          I. FACTS AND PROCEDURAL HISTORY

      The petitioner pled guilty to four counts of rape and to one count of incest. Pursuant to a plea
agreement, the trial court sentenced him to ten years for each rape conviction and to five years for
the incest conviction. Two of the rape sentences were to run concurrently. His effective sentence
was twenty-five years as a Range I, standard offender with a release eligibility after thirty percent
service.

       Tennessee Code Annotated section 39-13-523 requires a multiple rapist to serve one hundred
percent of a sentence. Pursuant to this statute, the Department of Correction classified the petitioner
as a multiple rapist with release eligibility at one hundred percent service.

         The petitioner filed a petition for writ of habeas corpus. He argued that his plea agreement
allowed for parole eligibility after thirty percent service. The trial court agreed and granted partial
relief. The trial court stated, “that’s a pretty significant part of a plea, to understand how much time
you’re going to get, and so apparently everybody agrees that they were telling him he would have
an eligibility of 30 percent.” By vacating three of the four rape sentences, the trial court eliminated
the petitioner’s classification as a multiple rapist and thereby reinstated his thirty percent release
eligibility. The sentence, as modified, does not conflict with the statute at issue and conforms the
judgment to the thirty percent release eligibility negotiated in the plea agreement.1 However, the
petitioner seeks to have his entire sentence vacated and the case remanded. He argues that a plea
package containing some illegality should be voided in its entirety.

                                                  II. ANALYSIS

         The grounds upon which a court will grant habeas corpus relief are very narrow. Dixon v.
Holland, 70 S.W.3d 33, 36 (Tenn. 2002); see State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000).
A successful petition for habeas corpus must establish that a judgment is void. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). Relief is not available
where a judgment is merely voidable. McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn. 2001). The face
of the judgment must reflect “that a convicting court was without jurisdiction or authority to sentence
a defendant, or that a defendant’s sentence of imprisonment . . . has expired.” Archer v. State, 851
S.W.2d 157, 164 (Tenn. 1993). A sentence “imposed in direct contravention of a statute, for
example, is void and illegal.” Stephenson v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000). A
judgment that requires proof beyond the face of the record to establish that it is void may not be
collaterally attacked by petition for writ of habeas corpus. Potts, 833 S.W.2d at 62. The petitioner
bears the burden to show, by a preponderance of the evidence, that a sentence is void or that
confinement is illegal. Tenn. Code Ann. § 29-21-101 (2003); Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000).

        Petitions for habeas corpus relief raise questions of law. Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000). Thus, we must review this case de novo with no presumption of correctness given to
the findings of the trial court. Id.



         1
           A single rape conviction would eliminate the petitioner’s classification as a multiple rapist under section 39-
13-523 of the Tennessee Code.

                                                           -2-
       There is no dispute that the petitioner entered his guilty pleas in accordance with a plea
agreement. He cites Dixon v. State, 934 S.W.2d 69 (Tenn. Crim. App. 1996), to argue that an illegal
sentence for one offense renders an entire negotiated plea agreement void. However, the crimes in
Dixon were part and parcel of one another.2 The instant case involves separate rapes occurring at
separate times. Furthermore, Dixon presented a due process argument through a petition for post-
conviction relief. This case comes before us on a petition for habeas corpus.

        It is well-established that the latitude to issue a writ of habeas corpus is very narrow. A
successful petitioner must present a facially invalid judgment or an expired sentence. The trial court
carefully considered each of the petitioner’s original sentences. It vacated those that facially
conflicted with section 39-13-523 of the Tennessee Code. It affirmed the two remaining judgments
that did not violate this statute and were facially valid. Trial courts may correct an illegal sentence
“at any time, even if it has become final.” State v. Burkhart, 566 S.W.2d 871, 873 (Tenn. 1978); see
also State v. Howard Buchanan, No. M2000-00878-CCA-R3-CD, 2001 WL 261544 (Tenn. Crim.
App., at Nashville, Mar. 16, 2001), perm. to app. denied (Tenn. Sept. 10, 2001).

         The petitioner alleges that his knowledge of the sentence illegality arose after the one-year
statute of limitations for filing a post-conviction petition. Therefore, he requests that this Court toll
the statute of limitations to allow him to file a post-conviction petition. Although a post-conviction
petition would more properly frame his arguments, it would not afford relief. The modified sentence
is in full conformity with the plea agreement and the applicable statutory law. Furthermore, the
petitioner supports his argument with no authority or proof to show that knowledge of the sentence
illegality occurred after the period to file for post-conviction relief.

       The trial court properly granted partial habeas corpus relief. The modified judgment stands
in accordance with applicable statutory law and with the terms of the petitioner’s plea agreement.

                                          III. CONCLUSION

        For the foregoing reasons, we affirm the decision of the trial court.



                                                          ___________________________________
                                                          J.C. MCLIN, JUDGE




        2
            The court vacated a plea agreement by finding that a murder charge was inextricable from a charge
concerning the weapon used.

                                                    -3-